DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
Drawings
The drawings were received on January 5, 2021.  These drawings are acceptable.
Claim Objections
Claims 9-10 are objected to because of the following informalities:  Claim 9, line 2, “including a process of providing” should be “including providing”.  Claim 10, line 2, “including a process of providing” should be “including providing”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 allowed.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed because none of the prior art of record discloses or 
suggests a first cloth disposed on the accommodation seat; a coil layer disposed on the first cloth and placed in the at least one groove with the first cloth; and a glue layer disposed on the first cloth and covering the groove, in combination with the remaining claimed features.
	Claims 7-8 are allowed, and claims 9-10 contain allowable subject matter, because none of the prior art of record discloses or suggests providing an accommodation seat and disposing a first cloth on the accommodation seat; processing the accommodation seat provided with the first cloth to form at least one groove; providing a coil layer including at least one coil, and placing the at least one coil I the groove to form a lower semi-finished product; providing a second cloth and disposing a glue layer on the second cloth to form an upper semi-finished product; laminating the upper semi-finished product by one side of the glue layer to the coil layer of the lower semi-finished product; and performing a heat press on the laminated upper semi-finished product and lower semi-finished product, and the first cloth and the second cloth being combined through the glue layer so that the coil layer can be embedded in the accommodation seat, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see page 7, filed January 5, 2021, with respect to the objections to the specification, drawings, and claims have been fully considered and are persuasive, except for the objections set forth above.  The objections have been withdrawn, except as set forth above.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the informalities set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836